DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 01/25/2022 has been entered and made of record. Claims 1-14 are pending.

Response to Arguments
Applicant's arguments filed 01/25/2022 have been considered but are moot in view of the new ground(s) of rejection necessitated by Applicant's amendment. Applicant argues McDONALD et al. (6,530,065 B1) fails to teach the newly added amendments of claims 1 and 8. Examiner respectfully disagrees. Examiner understands the intentions of the claim language, where “visual representation” refers to a drawing of the circuit. However, the current language, e.g. claim 1, recites, “A first position, in a visual representation, of information related to a first component of the electronic circuit,” which fails to define the visual representation as a drawing per se, of the circuit design. Rather, the claim language references information related to a first component. Therefore, McDonald teaches altering the values of components and further display their waveforms at the component, where the waveforms provides information of the components. Additionally, McDonald includes defining markers within the waveforms, which provide a position of information related to a the components.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-13 are rejected under 35 U.S.C. 103 as being unpatentable over McDONALD et al. (6,530,065 B1) in view of KUKAL et al. (9,928,318 B1).

RE claim 1, McDonald teaches a system/method that simulates a system comprising of circuits. Specifically, displaying data representing operation of an electronic circuit, the method comprising:
(a)
receiving first data representing the electronic circuit, the first data corresponding to a representation of a signal;

Fig. 4, control panel button (304) [11:56-58]. The user may select several waveform analyses (said representation of a signal) and associated parameters [11:58-61]. Figs. 3A, 3B, once a simulation is generated, the user may click on a component to display waveforms [11:46].
(b)
receiving second data representing the operation, the second data corresponding to a value of the signal;

Fig. 4, control panel button (304) [11:56-58]. The user may select several waveform analyses and associated parameters (said value of the signal) [11:58-61]. Figs. 3A, 3B, once a simulation is generated, the user may click on a component to display a dialog box that opens to allow the user to enter desired values (said value of the signal) [11:48-55].
(c)
receiving third data representing at least one user input, the at least one user input corresponding to: 

McDonald teaches one or more processors (2701) coupled to one or more user input devices (2702) (said user input) [20:13-27]. 

(c.i.)
a first position, in a visual representation, of information related to a first component of the electronic circuit, and 


Once a simulation (said visual representation) is generated, the user may click (said user input) on nodes or probes (said first component) indicated in the schematic to display waveforms [11:44-46]. Some or all of the values for components displayed in schematic (300) may be altered by a user by clicking on such components. Components whose values may be changed may be indicated or displayed with a particular color which is distinct from other colors displayed in the schematic. When clicking on a component, a dialog box opens that allows the user to enter desired values. After changing component values, the user clicks a “GO” button (402) to initiate a new simulation [11: 47-55, Fig. 4]. “Results” a first position of information related to a first component of the electronic circuit) and “Set M2” (504) to set respective start and stop end points within the waveform, with values at their locations indicated in adjacent fields (503, 505) [12: 9-13].

(c.ii.)
a second position, in the visual representation, of information related to a second component of the electronic circuit;


In conjunction with the rationale of claim 1(c.ii.), once a simulation (said visual representation) is generated, the user may click (said user input) on nodes or probes (said second component) indicated in the schematic to display waveforms [11:44-46]. Some or all of the values for components displayed in schematic (300) may be altered by a user by clicking on such components. After changing component values, the user clicks a “GO” button (402) to initiate a new simulation [11: 47-55]. Fig. 5A illustrates the waveform frame displaying the results in a waveform [12:5-8]. Magnitude and phase are displayed as two different color waveforms [12:8-10, Figs. 5A, 5B]. User can select (said user input) two markers in the waveform by clicking “Set M1” (502) and “Set M2” (504) (said a second position of information related to a second component of the electronic circuit) to set respective start and stop end points within 
(d)
determining, based on the first data and the third data, fourth data corresponding to the visual representation, the fourth data representing the first position and second position; 

Fig. 4, clicking “Go” button (402) initiates a simulation [11:63-64]. “Results” button (412) allows the user to display a waveform frame [12: 3-4]. Fig. 5A illustrates the waveform frame displaying the results in a waveform (said first data) [12:5-8]. Magnitude and phase are displayed as two different color waveforms [12:8-10]. As taught in the rationale of claims 1(c.i.) and 1(c.ii.), Figs. 5A, 5B. User can select two markers (said indication) in the waveform by clicking “Set M1” (502) and “Set M2” (504) to set respective start and stop end points within the waveform, with values at their locations indicated in adjacent fields (503, 505) (said third data) [12: 9-13]. 
     However, McDonald fails to disclose the claimed fourth data. Kukal teaches channel simulation process (10) may be used by system designers to design, simulate, test and/or verify a channel associated with an electronic circuit design (said electronic circuit) [7:39-43]. Channel simulation process (10) includes receiving (2020) an electronic circuit design [7:17-20]. With reference to Fig. 3, electronic circuit design may include two electronic components (324, 326) (said first component, second component of the electronic circuit) [7:65-67]. With reference to Fig. 5, simulation process (10) may receive two or more inputs (546A, B) [10:39-41] where it may be from an electronic circuit design that may visual representation) based upon two or more inputs [11:38-40]. Two or more simulated waveforms (556A-C) are compared at the comparator block (562) that produce two or more simulated outputs (564A-B) (said fourth data) [13:48-52]. As shown in Fig. 5, the outputs compared are displayed together.
     It would have been obvious before the effective filing date of the claimed invention to compare the waveforms of McDonald as taught by Kukal because it provides a means for the user to decide which signals need to be examined [Kukal: 14: 16-17]. Additionally, providing the comparison gives a “what-if” testing [Kukal: 14: 17-18] in order to grasp possible outcomes.
(e)
displaying, on a computer display and based on the fourth data, the visual representation including an indication of the value at the position.

Figs. 5A, 5B. User can select two markers (said indication) in the waveform by clicking “Set M1” (502) (said first position) and “Set M2” (504) to set respective start and stop end points within the waveform, with values at their locations indicated in adjacent fields (503, 505) (said indication of value at the first position) [12: 9-13]. As further modified by Kukal, Kukal is relied upon as teaching the art of comparing input waveforms of components within an electrical circuit (see rationale of claim 1(d)). As explained above, Kukal teaches displaying outputs together for comparison reasons (said displaying fourth data) [Fig. 5, 13:48-52]. The same motivation to combine as taught in the rationale of claim 1(e) is applied.

RE claim 2,
(a)
determining an association between the signal and the indication;

Fig. 5A, the user can select two markers in the waveform by clicking on a button “Set M1” (502) and a “Set M2” (504) to set respective start and stop end points within the waveform, with values at their locations indicated in adjacent fields (503, 505) [12:5-13]. The values set for the marks are associated with the waveform.
(b)
receiving a user input corresponding to the indication; and 

Fig. 5A, the user can select two markers in the waveform by clicking on a button “Set M1” (502) and a “Set M2” (504) to set respective start and stop end points within the waveform, with values at their locations indicated in adjacent fields (503, 505) [12:5-13]. 
(c)
displaying, based on the association, at least a first portion of the first data corresponding to the signal or at least a second portion of the second data corresponding to the signal.

Fig. 4, the control panel allows the user to select several waveform analyses (said first data) and associated parameters (said second data) [11:56-61]. “Results” button (412) displays a waveform frame [12:1-4]. Fig. 5B illustrates waveform frame (500) that displays a magnitude and phase Bode plot [12:5-6]. The type of plot is from claimed first data where the parameters displayed stem from claimed second data. Markers “M1” and “M2” are also displayed on the plot based on the values set by the user [12:14-20].


RE claim 3, McDonald teaches 
(a)
determining, using the first data, a first level of hierarchy corresponding to the electronic circuit;

Fig. 6B, McDonald teaches the user can click on a portion of the depicted waveform with a cursor (620) and draw a square (622) to zoom into a portion of the waveform [12:61-64]. Therefore it would have been obvious before the effective filing date of the claimed invention that the first level of hierarchy would be prior to zooming in, and the second level would be after zooming in.
(b)
determining, using the first data, a second level of hierarchy corresponding to the electronic circuit;

Fig. 6B, McDonald teaches the user can click on a portion of the depicted waveform with a cursor (620) and draw a square (622) to zoom into a portion of the waveform [12:61-64]. As shown in Fig. 6B, the values are recomputed and displayed in fields (604-612) based on the new zoom level [12:64-67]. Thus this zoomed in view is claimed second level hierarchy because it can show more details than that of Fig. 6A.
(c)
determining to display the first level of hierarchy; and

Since the user can zoom in, as taught in the rationale of 3(c), it is implied that the user can further zoom out (said first level of hierarchy). It would have been obvious before the effective filing date of the claimed invention to include the ability to zoom out of a magnified state in order to gain an understanding of the complete data set.
(d)
displaying a second indication of a second value and the first level of hierarchy.

Fig. 4, clicking “Go” button (402) initiates a simulation [11:63-64]. “Results” button (412) allows the user to display a waveform frame [12: 3-4]. Fig. 5A illustrates the waveform frame displaying the results in a waveform [12:5-8]. Magnitude and phase are displayed as two different color waveforms [12:8-10]. Figs. 5A, 5B. User can select two markers (said indication) in the waveform by clicking “Set M1” (502) (said first indication) and “Set M2” (504) (said second indication) to set respective start and stop end points within the waveform, with values at their locations indicated in adjacent fields (503, 505) [12: 9-13].


RE claim 4, as taught in the rationale of 3(b), the user can click on a portion of the depicted waveform with a cursor (620) and draw a square (622) (said receiving a user input) to zoom into a portion of the waveform [12:61-64]. Furthermore, it is implied that if the user can zoom in, it would have the ability to zoom out (said receiving a user input indicating the first level of hierarchy) to the initial viewing magnification (said first level of hierarchy). It would have been obvious before the effective filing date of the claimed invention to include the ability to zoom out of a magnified state in order to gain an understanding of the complete data set.

RE claim 5, McDonald teaches circuit descriptions for various devices are stored as netlists (102), which is a list of names of symbols or parts and their connection points that are logically connected in each net of a circuit [5:34-37]. Simulation control block first data) simulation based on the circuit, while a waveform processing block (108) generates relevant waveforms based on one or more user-selected values [5:47-50].  The blocks (102, 104, 106, 108) may be represented as CGI scripts in PERL, C++ or Java (said first data comprises a computer-language description of the electronic circuit). 

RE claim 6, McDonald teaches circuit descriptions for various devices are stored as netlists (102), which is a list of names of symbols or parts and their connection points that are logically connected in each net of a circuit [5:34-37]. Simulation control block (106) controls waveform simulation based on the circuit, while a waveform processing block (108) generates relevant waveforms based on one or more user-selected values (said second data) [5:47-50].  The blocks (102, 104, 106, 108) may be represented as CGI scripts in PERL, C++ or Java (said second data comprises a computer-language description of the electronic circuit).

RE claim 8, claim 8 recites similar limitations as claim 1 but in system form. Therefore, the same rationale used for claim 1 is applied. Additionally, in further view of Kukal, Kukal teaches electronic circuit design may include two electronic components (324, 326) (said first component, second component of the electronic circuit) [7:65-67, Fig. 3]. With reference to Fig. 5, simulation process (10) may receive two or more inputs (546A, B) [10:39-41] where it may be from an electronic circuit design that may drive an input through a channel [10:64-66]. Channel simulation process (10) may include generating (206) two or more simulated waveforms (said visual representation) based relationship between a first component of the electronic circuit and a second component of the electronic circuit) [13:48-52]. As shown in Fig. 5, the outputs compared are displayed together. 
It would have been obvious before the effective filing date of the claimed invention to compare the waveforms of McDonald as taught by Kukal because it provides a means for the user to decide which signals need to be examined [Kukal: 14: 16-17]. Additionally, providing the comparison gives a “what-if” testing [Kukal: 14: 17-18] in order to grasp possible outcomes.
Furthermore, McDonald teaches executing the method of claim 1 within a general purpose computer [Fig. 27, 19:40-50]. McDonald teaches computer (2700), such as a personal computer or workstation, having one or more processors (2701) (said processors) is coupled to one or more user input devices (2702) and data storage devices (2704) (said memory). The computer is also coupled to at least one output device such as a display device (2706) (said display) [20:13-23]. The method of claim 1 is executed as computer-executable instruction, such as routines executed by a general purpose computer [19:40-46].

RE claim 9, claim 9 recites similar limitations as claim 2 but in system form. Therefore, the same rationale used for claim 2 is applied.

RE claim 10, claim 10 recites similar limitations as claim 3 but in system form. Therefore, the same rationale used for claim 3 is applied.

RE claim 11, claim 11 recites similar limitations as claim 4 but in system form. Therefore, the same rationale used for claim 4 is applied.

RE claim 12, claim 12 recites similar limitations as claim 5 but in system form. Therefore, the same rationale used for claim 5 is applied.

RE claim 13, claim 13 recites similar limitations as claim 6 but in system form. Therefore, the same rationale used for claim 6 is applied.

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over McDONALD et al. (6,530,065 B1) in view of KUKAL et al. (9,928,318 B1) as applied to claims 1 and 8, and in further view of RAMSETH (2004/0054296 A1).

RE claim 7, McDonald teaches inserting markers (said indication) into the waveform [Fig. 5B, 12: 9-13]. However, McDonald is silent to the attributes of the markers. 
	Ramseth teaches displaying time-series data as a trace with markers identifying data features [abstract]. Multiple markers may be employed, with one assigned to mark the beginning of an interval and one assigned to mark the end of an interview of interest [0049]. The system accepts input from the user input (202) [0041]. In response to the user input, the system produces output for the display (206) and depending on the size, shape, position, or other aspects of the marker [0044]. Ramseth also teaches allowing a user to select the color of markers [0057].
	It would have been obvious before the effective filing date of the claimed invention to include attributes with the markers of McDonald, as taught by Ramseth. The modification of size, shape or color allow the user to customize the display to their liking.

RE claim 14, claim 14 recites similar limitations as claim 7 but in system form. Therefore, the same rationale used for claim 7 is applied.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE L SAMS whose telephone number is (571)272-7661 and personal fax number is (571)273-7661. The examiner is currently part time and can be reached on Monday-Friday 5:30am-9:30am and sporadically throughout the day.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee M. Tung can be reached on (571)272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 
/MICHELLE L SAMS/
Primary Examiner, Art Unit 2611
1 March 2022